Citation Nr: 1209404	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-32 641A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.  

2.  Entitlement to service connection for a right wrist and thumb disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  He also served in the Army Reserves and the National Guard from January 1975 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and August 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the Board in January 2010.  The Board remanded the Veteran's claim for additional development in March 2010.  

The issue of entitlement to service connection for a right wrist and thumb disability is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD that is related to his active service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, including PTSD that is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2004, January 2005, March 2006, November 2008, and April 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that he has PTSD as a result of mental and physical abuse by his drill instructors during basic training and as a result of witnessing a race riot in Korea and seeing a friend stabbed.  

A review of the Veteran's service medical records does not show any complaints, findings, or treatment for a psychiatric disorder during his service.  

The Veteran's personnel records show that he was promoted in his military occupation specialty (MOS) in November 1970.  Personnel records dated in September 1980 show that he was promoted to sergeant.  An enlisted evaluation report dated in October 1982 shows that the Veteran was found to exhibit initiative and sound judgment.  An enlisted evaluation dated in February 1984 shows that he was noted to be loyal, dedicated, and respectful.  He was reported to be loyal to his unit and the Army Reserve and performed his duties under extreme conditions and much pressure.  An enlisted evaluation report dated in November 1983 shows that the Veteran was found to be a hard worker with initiative and sound judgment.  He was reported to be an asset to his unit in a September 1984 evaluation.  In December 1985, he was noted to be in the top one percent of his class during MOS school.  In October 1986, he was noted to have an outstanding record of performance.  In December 1987, an evaluation report shows that he worked as a medical specialist and was found to be very professional when dealing with patients and he was noted to have a good working relationship with his superiors and subordinates.  Forms completed by the Veteran dated in February 1978 and May 1984 indicate that he denied having been a patient in an institution devoted primarily to the treatment of mental, nervous, emotional, psychological, or personality disorders.   

Records from the Social Security Administration (SSA) show that the Veteran was in receipt of disability benefits for a primary diagnosis of ischemic heart disease and a secondary diagnosis of bronchitis effective September 1994.  The medical records associated with the SSA decision are unrelated to treatment for a psychiatric disorder.  

Private treatment reports from J. Rainer, M.D., show a diagnosis of depression in November 2002.  

VA treatment reports show treatment for and a diagnosis of depression in August 2003.  In September 2004, the Veteran was diagnosed with PTSD and depressive disorder.  At that time he reported that his traumas in service consisted of being mistreated by drill sergeants.  He claimed that he was spit on, cursed at, kicked, yelled at, and threatened with a gun between his eyes during basic training.  In June 2005, the Veteran reported that he witnessed a friend getting stabbed in service during a racial fight and attempting suicide in service.  In December 2005, the Veteran was diagnosed with dysthymia.

Lay statements from a fellow soldier, the Veteran's mother, and the Veteran's wife are associated with the claims file.  The fellow soldier, in an August 2004 statement, indicated that he heard that the Veteran was kicked by a drill instructor but that he never witnessed the assault.  He also reported that the Veteran was physically smaller and weaker than the other soldiers and incurred injuries to his hands as a result of having to negotiate a "horizontal ladder."  He stated that when the Veteran requested medical care his sergeant spat on his hands and refused him medical treatment.  The Veteran's wife, in a September 2004 statement, indicated that she and the Veteran married in 1972 and that the Veteran suffered physical abuse at the hands of his senior drill instructor with resulting nightmares and nerve problems.  The Veteran's mother, in a September 2004 statement, indicated that Veteran suffered physical and mental abuse during basic training with resulting nightmares and nerve problems.  

At a May 2005 VA examination, the Veteran was noted to have been treated for depressive disorder and insomnia in November 2003 and was thereafter diagnosed with PTSD by a social worker and nurse practitioner.  The Veteran reported that he has a good relationship with his wife and children.  He reported trouble with his temper but had not been physical.  He stated that he had some transient suicidal ideation but no plans.  The Veteran reported nightmares and flashbacks about his treatment in basic training.  He reported that he was kicked and spat upon during basic training and not allowed to get medical treatment for his hands which were bloodied from exercise.  The Veteran indicated that while he was stationed in Korea there were race riots, but that he was not personally involved in them, and he reported that he did not see any combat.  Following a clinical examination, the examiner diagnosed the Veteran with depressive disorder.  The examiner, a clinical psychologist, indicated that the Veteran was did not meet the diagnostic criteria for PTSD in that he did not meet the criteria for exposure to a traumatic event as defined in DSM-IV.  The examiner stated that the fact that the Veteran was not treated psychiatrically until 2003 and passed psychiatric examinations for seventeen years raises the question as to the existence of symptoms continuously since the abuse.  

At a hearing before a Decision Review Officer (DRO) in July 2006, the Veteran testified that he was a very small person during basic training and was picked on, kicked in the shins, spat on, and denied medical attention.  He reported that his hands were injured and when he informed his drill instructor that he needed medical attention the drill instructor spat on him.  The Veteran stated that his drill instructor threatened to kill him.  He indicated that he had flashbacks and nightmares and had been diagnosed with PTSD.  He reported that he had nerve problems in 1972 and was treated for his problems at that time.  He testified that he has been diagnosed with PTSD.

A January 2009 memorandum from the United States Army and Joint Services Records Research Center (JSRRC) PTSD coordinator indicated that a review of the Veteran's service personnel file did not show any sign of change in his duty or performance or habits after his reported abuse and the Veteran continued his service with the Alabama National Guard until December 1988 when he was discharged.  The PTSD coordinator concluded that the Veteran's extended military service after his reported abuse in basic training did not support his contention of service-connection for PTSD.  

At a January 2010 hearing before the Board, the Veteran testified that he was severely beaten by drill instructors, denied medical treatment when necessary, and threatened to be shot between the eyes.  The Veteran reported that he was treated for a "breakdown" in 1973 and thereafter he was treated at VA.  He stated that he had poor sleep due to nightmares.  

The Veteran was scheduled for a psychiatric VA examination in May 2010 for which he failed to report.  

A March 2011 memorandum from the Appeals Management Center shows that there was insufficient evidence to submit to the JSRRC, Marines Research Center ,and the National Archives and Records Administration to corroborate the claimed stressors and that any further attempts to obtain the information would be futile.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

Where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, chronicity conditions apply.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.   

The Board notes that the records contained in the claims file do not establish that the Veteran had combat duty nor has the Veteran asserted that he engaged in combat with the enemy during his service.  38 U.S.C.A. § 1154(b) (West 2002).  Therefore, any alleged in-service stressors must be corroborated by other independent evidence of record.  West v. Brown, 7 Vet. App. 70 (1994).   

In this case, the Veteran has indicated that he believes that he has PTSD as a result of physical and mental trauma in service.  The Veteran's service medical records do not document treatment for any psychiatric disorders and the service personnel records do not show any change in the Veteran's behavior during service.  In fact, the Veteran was promoted during his active duty service and he excelled during his many years of service in the Army Reserves.  Moreover, while the Veteran reported that he was mistreated by his superiors in service and the VA treatment records show a diagnosis of PTSD by a nurse practitioner and social worker, when examined by a VA clinical psychologist, the Veteran was not diagnosed with PTSD because the psychologist indicated that the Veteran's did not meet the DSM-IV criteria.  The examiner found that the Veteran's allegations did not support the finding that he had been exposed to a traumatic event pursuant to DSM-IV during his service.  The examiner did not provide a link between the diagnosed depressive disorder and the Veteran's active service.  

The Board has evaluated the diagnoses of PTSD by a nurse practitioner and a social worker and the finding by the VA examining psychologist that a diagnosis of PTSD was not warranted.  The Board finds the examining psychologist's opinion is more persuasive because of the greater training by the psychologist and the in depth nature of the examination.  That examiner specifically examined the Veteran's statements and applied the regulatory criteria and the criteria of DSM-IV in determining that a diagnosis of PTSD was not warranted.  The Board finds the examining psychologist's opinion is more persuasive and outweighs the other opinions diagnosing PTSD.  Therefore, the Board finds that the preponderance of the evidence shows that a diagnosis of PTSD is not warranted.

The Board finds that the evidence does not support a finding that the Veteran has a diagnosis of PTSD specifically linked to a verified in-service stressor.  While the VA outpatient treatment reports document a diagnosis of PTSD, that diagnosis was not linked to a specific incident in service, including any physical or verbal assault by the Veteran's superiors.  The Veteran was scheduled for a VA examination in May 2010 for which he did not report.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Where a Veteran fails to report to an examination, without good cause, in connection with a claim for service connection, the claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655 (2011).

The Board finds that absent a diagnosis of PTSD related to a verified stressor, service connection must be denied.  38 C.F.R. §§ 3.304(f); 4.125 (2011).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The May 2005 VA examiner provided a rationale for the conclusion that a diagnosis of PTSD was not appropriate and the Veteran failed to report for an examination that could have resolved whether a diagnosis of PTSD was appropriate.  While some medical records have recorded a diagnosis of PTSD, the Board finds that the May 2005 VA examination that found a diagnosis of PTSD was not warranted is more persuasive because it was based on evaluation of the Veteran by a clinical psychologist who provided a rationale for his conclusion.  Additionally, none of the medical evidence of record provides a basis for the conclusion that the diagnosed depressive disorder or dysthymic disorder were caused by the Veteran's active service.  

The Board acknowledges the Veteran's contention that he has a mental disorder that is related to his active service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he has first-hand knowledge; however, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to opine as to the diagnosis or etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Board finds that the Veteran's own assertions as to the diagnosis and etiology of a mental disorder have less probative value.

The Board finds that the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.  



REMAND

A review of the claims file reveals that a remand is once again necessary with regard to the claim of entitlement to service connection for a right wrist and thumb injury.  The Veteran's claim was previously remanded for additional development including a VA examination for an opinion as to the etiology of the claimed right wrist and thumb disability.

The Veteran was afforded a VA examination in June 2010 at which time the examiner diagnosed the Veteran with osteoarthritis of the distal interphalangeal joint of the fifth digit.  The examiner indicated that he was unable to provide an opinion on the etiology of the Veteran's residuals of the right wrist and thumb because he was unable to find any records of an injury to the right wrist and thumb in service and without such records he was unable to express an opinion without resorting to mere speculation.  However, a review of the claims file reveals that there is an entry dated in May 1970 which shows that the Veteran had no feeling in his right thumb and it hurt through the wrist when he moved his thumb and that he had "hit against radio two days ago."  Consequently, another opinion should be obtained.

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Associated with the claims file are VA treatment records dated through June 2008.  Any records dated after June 2008 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records dated since June 2008.  Any other records identified by the Veteran should also be obtained.  

2.  Thereafter, send the Veteran's claims file to the examiner who conducted the June 2010 VA examination.  If the June 2010 VA examiner is not available forward the claims file to another examiner with appropriate expertise.  Another examination is not necessary unless the examiner deems one necessary.  The examiner should review the claims file and document that review in the examination report.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data.  The rationale for all opinions should be provided.  The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current right wrist or thumb disability was incurred in or aggravated by the Veteran's active service, or is otherwise related to the complaints of numbness and pain in the thumb and wrist during his service.  The examiner must consider the Veteran's service medical records and his statements regarding his symptoms in service and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  If the Veteran's right wrist and thumb complaints are attributable to factors unrelated to his active service, the examiner should so state.  
 
3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.   Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


